Upon an application under subdivision 5 of section 50-e of the General Municipal Law, it appears that the notice of claim was served by registered mail ninety-three days after the claim arose and that the late service was not due to any incapacity of the claimant or other reason which is a ground for the exercise of diseeretion in permitting late service. It appears further that the appellant acknowledged receipt of the notice and thereafter examined the claimant. The City of New York appeals from an order permitting the late service and directing the city’s comptroller to accept such service. Order reversed, with $10 costs and disbursements, and the motion denied, without costs. The court is without discretion to allow late service for any reason other than those stated in the statute., Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.